MEMORANDUM OF DECISION.
By his appeal from his conviction in the Superior Court (York County) of trafficking in cocaine, 17-A M.R.S.A. § 1103, the *1124Defendant, Richard Provencher, asserts for the first time that the court erred in its instructions on entrapment and in not ordering a pre-sentence investigation and report as a prerequisite to his sentencing.
Our review of the record discloses the instruction was proper, State v. Turner, 495 A.2d 1211, 1213 (Me.1985), and the court did not err in determining not to order a pre-sentence investigation and report. M.R.Crim.P. 32(c)(1).
The entry is:
Judgment affirmed.
All concurring.